 262DECISIONSOF NATIONAL LABORRELATIONS BOARDManhattan Store Interiors,Inc.andJan Gmernicki.Case 29-CA-4593December14, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNINGAND JENKINSOn July 27, 1976, Administrative Law JudgeSamuel Ross issued the attached Decision in thisproceeding.Thereafter, theCharging Party filedexceptions and a supporting brief, and the Respon-dent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,1 andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.1The Charging Party has excepted to certain credibility findings made bythe Administrative Law Judge.It is the Board's establishedpolicy not to'overrule an Administrative Law Judge's resolutions with respectto credibili-ty unless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandardDry Wall Products, Inc,91NLRB544 (1950),enfd.188 F.2d 362 (C.A 3, 1951).We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASESAMUEL Ross, Administrative Law Judge: This case washeard before me in Brooklyn, New York, on April 21 and22, and May 10, 1976, on a charge filed on September 23,1975, by Jan Gmernicki, an individual, and on a complaintwhich issued on December 23, 1975, which as amended atthe hearing alleges that Manhattan Store Interiors, Inc.,herein the Respondent, engaged in unfair labor practiceswithin the meaning of Sections 8(a)(1) and (3) and 2(6) and(7) of the Act, by threatening the Charging Party withreprisals if he sought to enforce his rights under thecollective-bargaining agreement between the Respondentand The District Council of New York City and Vicinity oftheUnited Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, and its constituent Local 2632, hereinthe Union, by transferring the Charging Party from onedepartment to another to the detriment of his seniorityrights under the said contract, and by thereafter laying himoff and failing and refusing to recall him because heassisted the Union and sought to enforce his rights underthe union agreement. The Respondent filed an answerwhich denies the substantive allegations of the complaintand the commission of unfair labor practices. Upon theentire record, including my observation of the witnessesand their demeanor, and after due consideration of thebrief filed on behalf of the Respondent,' I hereby make thefollowing:FINDINGS OF FACTI.COMMERCEThe Respondent is a New York corporation whose plantand principal place of business is located in Brooklyn, NewYork,where it is engaged in the manufacture, sale,installation, and distribution of store fixtures and relatedproducts and services. During the past year, a representa-tive period, the Respondent purchased and caused to bedelivered to its place of business in Brooklyn, New York,wood, hardware, tools, and other goods and materialsvaluedin excessof $50,000 from points and places locatedoutside the State of New York. Based on the foregoing, theRespondent admits and I find that it is engaged incommerce and in operations affecting commerce within themeaning of Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDThe Respondent also admits, and I find, that the Union isa labor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA.BackgroundThe Respondent is a privately owned corporation whosestock is owned in equal shares by Albert Winters, itspresident, Solomon Katz, its secretary-treasurer,AlvinKatz and Sophie Stoloff, a sister of the Katz'. As notedabove, the Respondent is engaged in the business of makingand selling store fixtures such as counters, display cases,shelves, and similar items. It also designs, fabricates, andinstalls fixtures for post exchanges for the United StatesArmy and Air Force. The Respondent utilizes MilitaryEquipment Corporation, herein called MEC, a wholly-owned subsidiary, for the installation of its products atUnited States Government post exchanges and militaryinstallations.MEC's offices and bookkeepers are the sameas that of the Respondent, and employees of the Respon-dent are transferred from its payroll to that of MEC andback as required.2INo brief was filed by either the General Counsel or the Charging Party'sattorney.227 NLRB No. 552The name of MEC has recently been changed to Store InteriorInstallations. MANHATTAN STORE INTERIORS, INC.263The Respondent makes its products at a plant located at17Moultrie Street, Brooklyn, New York, which consists offour contiguous buildings, each roughly 25 by 100 feet. Atthe times material herein, the Respondent there employedbetween 35 to 40 employees, including carpenters, carpen-ter's helpers, glaziers, machine men, gluers, paint sprayers,hi-lo drivers, truck loaders, and craters. These employeesworked in four departments, known respectively as Assem-bly, Formica, Spraying, and Finishing and Shipping. Theemployees in these departments have been represented bythe Union since about 1962 pursuant to successive collec-tive-bargaining agreements between the Respondent andthe Union. The last, such agreement in effect at the timesmaterial herein was entered into on July 1, 1973, andexpired on June 30, 1976.3 The said agreement and itspredecessors provided,inter alia,as follows:The Union and the Employer recognize departmentalseniority regarding lay-offs, rehiring and changes.Seniority shall be determined by the ability, qualifica-tions and skills to perform the remaining work.Under the said agreement and its forerunners, the Respon-dent alsohasbeen continuously required to make contribu-tions on behalf of its unit employees "within the geographi-cal area" of the Union to the latter's welfare and pensionfunds. The Respondent's agreements with the Union didnot cover the employees whom it carried on its MECpayroll, and the Respondent had no agreement withanyunion for such employees. However, in order to providecoverage for union benefits to the employees whom ittransferred from its payroll to MEC's, the Respondent alsolisted them on its books as employees of the Respondent,and it contributed to the funds for them. Periodic audits ofthe Respondent's books and records are conducted by theUnion's Fringe Benefit Funds to insure that the contribu-tions made by Respondent conformed with the terms of thecollective-bargaining agreements then in effect. However,because of disagreements between the funds and theRespondent over whether certain of the employees coveredby the funds worked within the geographical area of theUnion, these audits generally disclosed arrearages by theRespondent in its contributions to the funds.B.The Allegedly Unlawful Conduct of theRespondentGmernicki was hired by the Respondent on September24, 1962. He worked initially as a carpenter's helper in theassembly department, and after a couple of years, he wastransferred to the finishing department as a journeymancarpenter.He also did glazing, sheeting, electrical andplumbing work, and building maintenance. Gmernicki wasa member of the Union. About 1966, the Respondenttransferred Gmernicki to its MEC payroll, and he thereaf-ter worked both at outside installation of the Respondent'sproducts and in the finishing department in the Respon-3 See RespEah. 2.4 I base my' finding above on Gmernicki's uncontroverted testimonywhich I credit in this respect.5The funds' audit of the Respondent's books for that period was notconducted as a result of any complaint by Gmermcki, but was one which thefunds make periodically every 2 or 3 years when the Respondent's name isdent's shop. When Gmernicki was transferred to the MECpayroll, he was assured by Solomon Katz that his benefitsunder the Respondent's union contract would not beaffected, and he was told not to worry about it .4 Thereafter,although Gmernicki was paid for his services by MEC, heand other employees who were transferred from theRespondent's to MEC's payroll were also carried on theRespondent's books as part-time, 20 hours a week, employ-ees.According to the uncontroverted and credited testimo-ny of President Winters, this bookkeeping procedure wasbased on an arrangement he had entered into with WilliamSutherland, the union funds' chief auditor, in order toprovide the employees who worked on the MEC payrollwith the welfare and pension benefits of the Respondent'scontract with the Union.In the spring of 1972, while still- on MEC's payroll,Gmernicki had occasion to present a claim for medicalexpenseshe had incurred to the Union's Fringe BenefitFunds, and he was informed that he was not fully coveredfor the Union's benefits, and that he was not eligible for apension.Gmernicki also then learned from the funds thatthe Respondent had been contributing to the funds on hisbehalf as a part-time, 20 hours a week, employee. Inaddition, in July 1972, Gmernicki received a letter from thefunds which apprised him of the amount of his earningswhich the Respondent had reported to the funds for theyears 1963-71. Upon receipt of the said information, andagain when he received the funds' letter, Gmernicki spoketo Solomon Katz, reminded him of the assurances which hehad been given when he transferred to the MEC payroll-that he would not lose any union benefits-and complainedthat he now found that he was not fully covered. Katzreassured Gmernicki and said, "Jan, don'tworry, whateverittakes,Iam goingto straighten [it] out." FollowingGmernicki's conversation with Katz, Respondent's presi-dent,Winters, conferred with Robert Cartledge, the funds'new chief auditor who had replaced Sutherland. Cartledgewas not aware of the arrangement between the Respondentand his predecessortomaintainunion benefits for MECemployees on the basis of contributions to the funds forsuch employees for 20 hours of work per week, andCartledgeinsistedthat, as a minimumfor maintaining suchbenefits, the Respondent had to contribute to the funds forsuch employees on the-basis of 40 hours of work per weekfor 52 weeks each year at the skilled rate. Based on thisformula, the Respondent was found to be $2,300 in arrearsin contributions to the funds on Gmernicki's behalf for theperiod between January 1, 1969, and August 31, 1972, theRespondent paid that sum to the funds, and Gmernicki'sclaim againstthe funds for medicalexpenseswas adjustedto his apparent satisfaction.5 On September 26, 1972, afterworking 6 years on MEC's payroll, Gmernickiwas trans-ferredback to theRespondent'spayroll and he wasreassignedto the-finishing department.In the summerof 1974, the Respondent began purchasingprefabricated, prefinished, and precut parts which it hadreached ontheir alphabeticallist ofunion contractors.The total arrearagefound by the funds for thatperiod was $39,120.38. Afternegotiation this wassettled bythe Respondent's paymentof a total of $35,000, which includedthe $2,300whichithadpaid to provide Gmernickiwith full coverage forunion benefits. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreviously fabricated, cut, and finished in its own plant. Asa consequence of this new method of operation, theRespondent needed fewer employees and between Augustand December 1974 the Respondent laid off about ninecarpenter's helpers.6 This reduction in personnel apparentlymade additional space available in the Respondent's plant,and Felix Baez, the Respondent's foreman, suggested toWinters and Katz that the finishing department employeesbe physically moved out of the shipping department areaand thereby make that space available for storage. Thatsuggestion was adopted by the Respondent,and it was putin effect early in 1975 by moving the three carpenter'shelpers who had worked under Gmernicki's leadership tothe spraying department area,and by transferring Gmer-nicki in lateFebruary 1975to the assembly department.According to Gmernicki,following his transfer to theassembly department,Solomon Katz,who previously hadbeen friendly,began to show hostility to him. In thisrespect,Gmernicki testified that, early in March, Katzaccused him of taking too many coffeebreaks and told himthat he was there to work and not to be continually walkingaround with a cup of coffee in his hand. Gmernicki furthertestified that on another occasion in early March 1975,when he was about ready to leave the plant at 4:30 p.m.after having changed his clothes, he wastold byKatz to geton a hi-lo and move some crates of glass, and that when heprotested that he had not been notified,in advance that hewould be required to work overtime,Katz said that ifGmemicki didn't stay, "he don'tneed me any longer."Gmemicki admittedly did not stay on and move the crates,and notwithstanding the ultimatum which he allegedly hadreceived,,he was not then terminated.Katz categoricallydenied_talking.to Gmernicki about coffeebreaks in March1975, and he also denied that he told Gmemicki to stayovertime to operate a hi-lo to move crates of glass and thatif he didn't stay, he didn't need Gmernicki anymore. Theseconflicts in the testimony will be considered and resolvedinfrain the section III,C, this Decision.According to Gmernicki,on or about March 18, 1975, heasked Marcos Rios, the Union's shop steward,whether histransfer from the finishing to the assembly department hadaffected his seniority,and Rios responded that he did notknow,but that he would find out.Gmernicki testified that,on the very next day,Solomon Katz angrily and in a loudvoice asked him what he wanted to know about hisseniority,and that he then asked Katz the same questionwhich he had asked Rios the previous day. Gmernickitestified that Katz then told him, "You are here to work, not[to]raisequestions.You cost the Company already$40,000. Who are you to raise the question?If you don't likeit, too bad.Don't start with me, otherwise you will have nochance."Katz assertedly further said that Gmernicki "hadno chance with-him and he going to finish me," and thatKatz finally said, "That's it, you're through." Gmernickiadmitted,however,that he was not terminated at that time.Katz denied that he had any discussion in March 1975 withGmernicki regarding seniority,he denied telling Gmernickithat he had cost the Company$40,000, and he denied thathe said to Gmernicki either that he was going to finish him,or that he was through.Thisconflict likewise will beconsidered and determined,infra.About a week later onMarch 26,1975, Gmernicki was given his pay and vacationchecks by Shop Steward Rios and a slip which stated thathe was being laid off for lack of work.He has not beenrecalled to work by the Respondent since that date.C.Contentions and ConcludingFindingsThe Respondent contends that the Board should deferconsideration of the complaint in this case and shouldrequireGmernicki to process his grievance against theRespondent to arbitration in accordance with the provi-sions of the collective-bargaining agreement between theRespondent and the Union,pursuant to the Board's policyexpressedinCollyerInsulatedWire,A Gulfand WesternSystemsCo.,192 NLRB 837 (1971).The record in thisrespect discloses as follows:,After his layoff, Gmemicki requested the Union toprocess a grievance against the Respondent on his behalf,and on August 29, 1975,the Union sent a letter to theRespondent in which it stated,inter alia,"that if ManhattanStore Interiors,Inc.,will submit a report as to why thismember was laid off,we might be able to process thegrievance in this matter."7The Respondent replied byletter on September 8, 1975,that "Mr.Gmermcki was laidoff on March 26, 1975,because of lack of work. Thatcondition still exists.He has not been replaced nor do weanticipate the need to replace him in the immediatefuture."8About a week later,at the request of the Union,PresidentWinters visited the Union's office and wasadvised orally that no further action would be taken by theUnion because Gmernicki's. grievance was "not warrant-ed." It thus appears that both the RespondentandtheUnion perceive no merit in Gmernicki's grievance. TheRespondent nevertheless urges that since under the con-tract,section 11,paragraph 6, "the employee may appealfor arbitration of such grievance,"Gmernicki should berequired underCollyer,supra,to pursue his contractualremedy.I do not agree for the following reasons:Since the Union regards Gmernicki's grievance as with-out merit,this would require him to undergo the expense ofhiring private counsel to process it. Moreover, under thecontract, the board of arbitrators would be composed ofone member appointedby theRespondent,another ap-pointed by the Union,and a third appointed by the twoarbitrators thus designated.In the light of the unanimity ofthe views of the Respondent and the Union regarding thelack of merit of Gmernicki's grievance,a panel of arbitra-tors so appointed could hardly be expected to render adecision contrary to the views of at least two of theappointing powers.Under these circumstances, I am of theopinion that it would not effectuate the policiesof the Acttodefer the disposition of this case to the arbitrationprocedures of the collective-bargaining agreement betweentheUnion and the Respondent,and I will thereforeconsider the merit or lack of merit of the allegations of thecomplaint herein.6 SeeResp Exh 3, See Resp. Exh. 7.s SeeResp. Exh. 8. MANHATTAN STORE INTERIORS, INC.265The General Counsel contends that the Respondentviolated Section8(a)(1) of the Act "when Solomon Katzthreatened Jan Gmernicki with the reprisal of dischargebecause Gmernicki had inquired about his seniority." Aspreviously noted,Katz denied having any such conversa-tion with Gmernicki and denied makinganysuch threats.This conflict in the testimony presents purely a question ofcredibility.According to Gmernicki's version of thisincident which allegedly occurred on March 18,Katz toldhim,inter alia,"That's it, you're through." The plain importof these words was that Gmernicki was being told that hewas fired. However, it is undisputed that Gmernicki wasnot fired when Katz allegedly made this statement to him.According to Gmernicki,several weeks earlier Katz hadalso told him that if he didn't stay on and work overtime tomove some crates of glass, "he didn't need me any longer."This alleged statement,denied by Katz,clearly constituteda threat of immediate discharge unless Katz' instructionwas complied with. However, although Gmernicki admit-tedly did not comply with Katz' order and did not workovertime,he undisputedly was not then fired or otherwisedisciplined for disregardingKatz' alleged direction. Iconclude from the foregoing,as well as by demeanor, thatas Katz testified,no such threats were made.Iwill thereforerecommend dismissal of the complaint insofar as it is basedon this alleged threatby Katz.Sections 10 and 12 of the complaint allege that theRespondent violated Section 8(a)(3) and(1) of the Act bytransferringGmernicki on February 26, 1975, from thefinishing to the assembly department"to the detriment ofhis seniority rights," and by thereafter laying him off onMarch 26, 1975, because he had "sought his rights underthe collective-bargaining agreementbetween theRespon-dent and the Union." The General Counsel contends thatGmernicki's transfer from a department where he asserted-ly "was the most senior or nearly the most senior employee"to another"where he was the least senior employee in hiscategory," and his subsequentlayoffwere both motivatedby the Respondent's contemporary acquisition of knowl-edge of the results of the union funds' latest 1975 auditwhich had disclosed that it again was in substantial arrearsin its contributions to the funds.In this respect,the recordundisputedlydisclosesthat on February 20, 1975, aftercompleting an audit of the Respondent's books for theperiod between October 1, 1972, and December 31, 1974,the funds notified the Respondent that it was in arrears inits contribution to the funds for that period in the sum of$48,000.91nevertheless regard the allegation and conten-tion that Gmernicki was thereafter either transferred or laidoff because of this audit, or because of his pursuance ofrights under the union contract as without merit.I base thisconclusion on the following considerations.The Respondent had no reason for regarding Gmernickito be responsible for the arrearages disclosed by any of thefunds' audits of its books. None of these audits was madebecause of Gmernicki's claim for benefits under the fundsand, to the contrary, they were periodically performedwhen the funds reached the Respondent'sname on itsalphabetical list of union contractors. The amount of thearrearage disclosed by the 1969 to 1972 audit clearlyindicated that it was attributable to under reporting ofwages,not only ofGmernicki's,but also' of all of theRespondent's employees.There were always disagreementsbetween the funds and the Respondent about the amountdue to the funds, and prior audits by the funds had similarlydisclosed substantial amounts owedby theRespondent toit.The Respondent had no contract with the Uniongoverning its MEC employees,and it therefore was underno legal compulsion to make contributions to the funds forsuch employees.It thus is quite evident that the Respon-dent's contributions to the funds for the MEC employeeswere madeby it voluntarily to provide them with unionbenefits under its collective-bargaining agreement-with theUnion.Moreover,italso is quite apparent from theundisputed record that the $2,300 which the Respondentpaid to the funds in 1972 for Gmernicki was paid in order tocarry out its prior assurance to him when he was transferredto the MEC payroll that he would `not lose his unionbenefits by that transfer. Furthermore, the funds' last -auditof -the Respondent covered a period when Gmernicki wasback on the Respondent's payroll and no longer on MEC's.The large arrearage disclosed by that last audit clearly wasnot attributable to under reporting of Gmernicki'swagesalone, but to such under reporting of the wages of its unitemployees generally.All of the foregoing persuades me thatsince the Respondent could not rationally have regardedGmernicki to be responsible for the arrearages disclosed byeither the 1969 to 1972 or the 1972 to 1974 audit, it was notangry with him for what the audits required it to pay. Itherefore place no credence in the testimony of Gmernicki,denied by Katz, that Katz told him that he had cost theCompany $40,000.Furthermore, contrary to the contention of the GeneralCounsel,Gmernicki's transfer from the finishing to theassembly department did not adversely affect his seniority.According to the seniority list in evidence and the testimo-ny ofMarcos Rios,the Union's shop steward,seniority isbased on the date of employment. Gmernicki was hired onSeptember 24, 1962. However,he was the only carpenteremployed by the Respondent in the finishing department.10Thus, if a layoff of a carpenter was required in the finishingdepartment, according to the departmental job seniority intheRespondent'scontractwith the Union, Gmernickiwould be the one to be laid off. When Gmernicki wastransferred to the assembly department,he became one ofthree carpenters in that department,but the other two hadbeen employed by the Respondent longer than Gmernickiand thus had greater seniority than he. Thus in the event ofa layoff of a carpenter in that department, Gmernicki againwould be the one to be laid off. In the light of thesecircumstances,there is no merit to the contention of theGeneral Counsel that Gmernicki's transfer from finishingto assembly adversely affected his retention rights.As noted above, in the summer of 1974, the Respondentchanged its method of operation and started to buyprefabricated, prefinished, and precut parts which it had9This sum was subsequentlyreduced bythe fundsto $28,948.21 and wassettled bythe Respondent'spaymentof $27,000. Only $1,466.75 of thisarrearagewas attributable to under reportingby theRespondent ofGmerncki's wages50The only other employees in the finishing department were a glazierand three carpenter's helpers. 266DECISIONSOF NATIONALLABOR RELATIONS BOARDformerlymade from "scratch" in its own plant. As aconsequence of this new method of operation, the Respon-dent needed fewer employees and as found above, betweenAugust and December 1974,- it laid off nine carpenter'shelpers. This in turn made space available for the Respon-dent to consolidate its finishing department employees intoother areas of its plant and to thereby make the spacepreviously occupied by the finishing department availablefor use as storage space. The change in its manufacture ofproducts also made it unnecessary for the Respondent toemploy as many carpenters as it carried on its payroll. Therecommendations to effect these changes were made by theRespondent's foreman, Felix Baez, as he credibly testifiedwithout contradiction.The selection of Gmernicki forlayoff was made by Shop Steward Rios based on his lowestseniority of the carpenters in the assembly department, asRios credibly testified without contradiction.Moreover,since Gmernicki's layoff, the Respondent has not hiredanycarpenters or carpenter's helpers.In the light of all the foregoing, although I regard itsuspicious that the Respondent laid off an admittedlyqualified carpenter and retained less qualified carpenter'shelpers, I nevertheless am impelled to the,conclusion thatthe General Counsel has failed to establish by the requisitepreponderance of the testimony that Ginernicki's transferto the assembly department or his subsequent layoff wasmotivated either by his complaint 3 years earlier about theRespondent's failure to cover him for union benefits, by themore recent funds' audit of the Respondent's books, or byGmernicki's inquiry about his seniority status, and I willtherefore recommend dismissal of the complaint in theserespects.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent, Manhattan Store Interiors, Inc., is anemployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(6) and (7) of theAct.2.The District Council of New York City and Vicinityof the United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, and its constituent Local 2632, arelabor organizations within the meaning of Section 2(5) ofthe Act.3.The General Counsel has failed to establish by therequisite preponderance of the evidence that the Respon-dent has engaged in any unfair labor practices within themeaning of Section 8(a)(1) and (3) of the Act as alleged inthe complaint in this case.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case, Ihereby issue the following recommended:ORDER 11It is hereby ordered that the complaint be, and it herebyis, dismissed in its entirety.11 In the event no exceptions are filed as provided in Sec. 102.46 of theof the Rules and Regulations, be adopted by the Board and become itsRules and Regulations of the National Labor Relations Board, the findings,findings, conclusions, and Order, and all objections thereto shall be deemedconclusions, and recommended Order herein shall; as provided in Sec 102.48waived for all purposes.